                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 20-11098 GW (PVC)                                    Date: December 14, 2020
Title           Steven Williams v. TextNow, Inc., et al.




Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Marlene Ramirez                                          None
                  Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiff:                 Attorneys Present for Defendants:
                    None                                               None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THIS
             ACTION SHOULD NOT BE TRANSFERRED TO THE
             UNITED STATES DISTRICT COURT FOR THE SOUTHERN
             DISTRICT OF FLORIDA PURSUANT TO 28 U.S.C. § 1404(a)

       On December 4, 2020, Plaintiff, a pre-trial detainee in custody at the Highlands
County Jail in Sebring, Florida, filed what appears to be a pro se civil rights complaint
under 42 U.S.C. § 1983. (“Complaint,” Dkt. No. 1). Plaintiff is awaiting trial on charges
of aggravated stalking, violation of an injunction for protection against stalking, and use
of a two-way communications device to facilitate a felony. (Id. at 18). Plaintiff sues
Highlands County Sheriff Paul Blackman, Highlands County Deputy Sheriff John
Garrison, Highlands County District Attorney Drew Davis, (collectively, the “Individual
Defendants”) and TextNow, Inc. (“TextNow”), a private company with offices in
Waterloo, Ontario in Canada and, purportedly, Sacramento, California. (See id. at 3, 17).

        While the Complaint is difficult to decipher, Plaintiff appears to allege that Deputy
Garrison improperly obtained copies of Plaintiff’s texts and emails from TextNow
pursuant to a subpoena but without a warrant in violation of Plaintiff’s Fourth and
Fourteenth Amendment rights. (Id. at 3-4). Plaintiff alleges that Sheriff Blackman is
liable because his agency conducted the warrantless search, and DA Davis is liable for
prosecuting the case against Plaintiff based on unlawfully-obtained evidence. (Id. at 3).

CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 4
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 20-11098 GW (PVC)                             Date: December 14, 2020
Title           Steven Williams v. TextNow, Inc., et al.


        Plaintiff’s claims, as currently pled, suffer from several obvious defects, some of
which are likely to be fatal. However, whether or not Plaintiff will ultimately be able to
state a cognizable federal claim based on these facts, it is readily apparent that the Central
District of California is an improper forum. All of the events alleged in the Complaint
against the Individual Defendants occurred in Florida. Although TextNow appears to be
an improper Defendant in a § 1983 action because it is not a state actor, even if it could
be deemed a state actor, it is located in Canada and, allegedly, the Eastern District of
California, which encompasses Sacramento. 1 See Kirtley v. Rainey, 326 F.3d 1088,
1092-95 (9th Cir. 2003) (identifying circumstances in which a private citizen may be
deemed a state actor under § 1983). Like Plaintiff, none of the Defendants is a resident
of this judicial district. The Central District of California does not have any connection
whatsoever to the acts and omissions alleged in Plaintiff’s Complaint.

       Under 28 U.S.C. § 1404, a district court “[f]or the convenience of parties and
witnesses, in the interest of justice, may transfer any civil action to any other district or
division where it might have been brought. . . .” 28 U.S.C. § 1404(a). Transfer of venue
pursuant to § 1404(a) may be made by motion of either party or by the court sua sponte,
so long as the parties are first given the opportunity to present their views on the issue.
Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986); see also Pavao v. Unifund CCR
Partners, 934 F. Supp. 2d 1238, 1241-42 (S.D. Cal. 2013) (same).

       A court’s analysis under § 1404(a) has two steps. First, the court must decide
whether the action “might have been brought” in a transferee court. Hatch v. Reliance
Ins. Co., 758 F.2d 409, 414 (9th Cir. 1985). If so, the court moves to the second step, in


1
  The Sheriff’s Report attached as an exhibit to the Complaint lists addresses for
TextNow in Ontario and Sacramento. (Complaint at 17). However, TextNow’s website
lists offices in Ontario and San Francisco, California. See https://about.textnow.com/
contact/. A San Francisco address for TextNow would still not render the Central District
a proper venue for this matter because San Francisco is located in the Northern District of
California.

CV-90 (03/15)                          Civil Minutes – General                       Page 2 of 4
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 20-11098 GW (PVC)                             Date: December 14, 2020
Title           Steven Williams v. TextNow, Inc., et al.


which it must consider whether transferring the case is best for convenience and fairness
to the parties and the interests of justice. In determining whether transfer is appropriate
in a particular case, a court should consider: (1) the plaintiff’s choice of forum; (2) the
parties’ contacts with the forum; (3) the contacts in the chosen forum that relate to the
plaintiff’s claims; (4) the costs of litigation in available forums; (5) the availability of
compulsory process to compel the attendance of unwilling witnesses; (6) access to
evidence; (7) the interest in having localized controversies decided in that forum; (8) the
unfairness of imposing jury duty on citizens in an unrelated forum; and (9) the congestion
of dockets in the two districts, measured by the median number of months from filing to
trial. Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000).

        Here, the transferee forum -- the Southern District of Florida -- is one in which this
action “might have been brought” initially because the vast majority of the events at issue
in the Complaint occurred there and the Individual Defendants reside there. See 28
U.S.C. § 1391(e). The balance of the “second step” factors appears to favor transfer to
the Southern District of Florida. None of the events at issue occurred in this district, no
witness to the events resides in this district, and none of the relevant evidence is located
in this district. In contrast, Plaintiff’s claims plainly arose in the Southern District of
Florida because that it where all of the primary events at issue occurred and where all of
the Individual Defendants reside.

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within twenty-one (21)
days of the date of this Order, why this action should not be transferred to the United
States District Court for the Southern District of Florida. Plaintiff may discharge this
Order by filing a declaration setting forth any reason why venue should remain in the
Central District of California or stating that Plaintiff does not oppose the transfer.

      Alternatively, instead of filing a response to this Order, Plaintiff may request a
voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). A
Notice of Dismissal form is attached for Plaintiff’s convenience. However, Plaintiff is




CV-90 (03/15)                          Civil Minutes – General                      Page 3 of 4
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 20-11098 GW (PVC)                             Date: December 14, 2020
Title           Steven Williams v. TextNow, Inc., et al.


advised that any dismissed claims may later be subject to the applicable statute of
limitations.

        Plaintiff is expressly warned that failure to timely file a response to this
Order will result in a recommendation that this action be dismissed with prejudice
for failure to comply with Court orders and failure to prosecute. See Fed. R. Civ. P.
41(b).

       The Clerk of the Court is directed to serve a copy of this Order upon Plaintiff at
his address of record.

        IT IS SO ORDERED.




                                                                                          00:00
                                                                 Initials of Preparer      mr




CV-90 (03/15)                          Civil Minutes – General                          Page 4 of 4
